DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, and 16-31 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-351624 (hereinafter Tsuda) in view of KR 101443976 (hereinafter Yun), both provided by Applicant with the IDS filed September 2, 2021. Hereinafter reference will be made to the Englislh language translations of these documents provided herewith.
In reference to claim 14, Tsuda and  Yun disclose the claimed invention.
Tsuda discloses an ice machine (71) comprising:
a cabinet (refrigerator main body, see underlined portion of page 3);
a tray (72), see figures 9-11, disposed inside the cabinet and having a plurality of cells (73a/74a) for respectively forming ice; and
a nozzle (79a/b) for spraying water toward the tray (72) to form the ice, wherein the plurality of cells includes a first cell (73a) and a second cell (74a) having a larger size than the first cell (see underlined portion of page 9), and
wherein the nozzle includes a first nozzle (79a) for spraying the water into the first cell (73a) and a second nozzle (79b)  for spraying the water into the second cell (74a).
Tsuda fails to disclose the nozzles below the tray for spraying water toward the tray to form the ice. 
Yun discloses that it is a known method in the art of ice making to provide an ice maker configured such that nozzles (44) are situated below an ice making tray (46) for spraying water toward the tray to form ice. This is strong evidence that modifying Tsuda as claimed would produce predictable result (e.g. supply water to an ice maker). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Tsuda by Yun such that the nozzles were situated below the tray for spraying water toward the tray to form the ice, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of supplying water to the ice tray.
In reference to claim 16, Tsuda and  Yun disclose the claimed invention.
Tsuda discloses a storage tank (16) for storing the water supplied to the first nozzle and the second nozzle (79a/b); and
a pump (19) connected to the first nozzle and the second nozzle by a guide pipe (79) for supplying the water stored in the storage tank (16) to the first nozzle and the second nozzle (79a/b).
In reference to claim 17, Tsuda and  Yun disclose the claimed invention.
Tsuda discloses a first ice bin (77a) disposed below the tray for storing the ice falling from the first cell (73a).
In reference to claim 18, Tsuda and  Yun disclose the claimed invention.
Tsuda discloses a first ice-full state sensor (78a)for detecting whether the first ice bin (77a) is in an ice-full state.
In reference to claim 19, Tsuda and  Yun disclose the claimed invention.
Tsuda discloses a second ice bin (77b) disposed below the tray for storing the ice falling from the second cell (74a).
In reference to claim 20, Tsuda and  Yun disclose the claimed invention.
Tsuda discloses a second ice-full state sensor (78b) for detecting whether the second ice bin (77b) is in an ice-full state.
In reference to claim 21, Tsuda and  Yun disclose the claimed invention.
Tsuda discloses the pump (19) communicates with a three- way valve (20) that guides the water disposed at a portion where a flow path to the first nozzle and a flow path to the second nozzle are branched, wherein the three-way valve that guides the water opens and closes each of the flow paths, see underlined portion of page 10.
In reference to claim 22, Tsuda and  Yun disclose the claimed invention.
Tsuda discloses a controller (80), wherein when the ice-full state is detected by the first ice-full state sensor, the controller is configured to control the three-way valve that guides the water to close the flow path to the first nozzle, see pages 10-11.
In reference to claim 23, Tsuda and  Yun disclose the claimed invention.
Tsuda discloses the ice-full state is detected by the second ice-full state sensor, the controller is configured to control the three-way valve that guides the water to close the flow path to the second nozzle, see pages 10-11.
In reference to claim 24, Tsuda and  Yun disclose the claimed invention.
Although the embodiment of Tsuda figures 9-11 fail to disclose the pump includes a first pump for supplying the water to the first nozzle and a second pump for supplying the water to the second nozzle, Tsuda figure 7 teaches that a first pump (53a) for supplying the water to a first nozzle (52a) and a second pump (53b) for supplying the water to a second nozzle (52b) is known to be an alternative to supplying water to two nozzles via a single pump. Thus, Tsuda teaches that in the art of ice making supplying water to ice trays via a single pump and valve or two pumps are equivalents useful for the same purpose of supplying water to ice trays. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Tsuda by Yun such that the pump includes a first pump for supplying the water to the first nozzle and a second pump for supplying the water to the second nozzle since it has been held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06 (I).
In reference to claims 25 and 26, Tsuda and  Yun disclose the claimed invention.
Tsuda discloses a controller (80), wherein when the ice-full state is detected by the first ice-full state sensor, the controller is configured to stop driving the first pump and when the ice-full state is detected by the second ice-full state sensor, the controller is configured to stop driving the second pump. See pages 10 and 11. Although this method is described with respect to the valve (20), when two pumps are used as disclosed by Tsuda, one would infer from the description of Tsuda that the pumps would have to be operated as claimed in order to perform as intended.
In reference to claim 27, Tsuda and  Yun disclose the claimed invention.
Note that the language of  claim 27 including when the ice is completely formed in the first cell, the water supplied from the first nozzle to the tray is blocked, is a recitation of how the apparatus is intended to be operated that does not result in any structure different than the prior art for performing the operation. For example this language is not tied to a controller programed to so perform. Since Tsuda teaches all of the claimed structural elements and is perfectly capable of performing the claimed function (for example closing valve 20), the apparatus of Tsuda is considered to meet all of the claimed structural limitations.
In reference to claim 28, Tsuda and  Yun disclose the claimed invention.
Note that the language of claim 28 including the water is continuously supplied from the second nozzle to the tray after the ice formation is completed in the first cell until the ice is completely formed in the second cell, is a recitation of how the apparatus is intended to be operated that does not result in any structure different than the prior art for performing the operation. For example this language is not tied to a controller programed to so perform. Note that Yun teaches continuously supplying water to the first and second nozzles and stopping via valves 43 and 45. Since Tsuda as modified by Yun teaches all of the claimed structural elements and is perfectly capable of performing the claimed function for example continuing to provide water via the second nozzle, the apparatus of Tsuda as modified is considered to meet all of the claimed structural limitations.
In reference to claim 29, Tsuda and  Yun disclose the claimed invention.
Note that the language of claim 29 including the ice is completely formed in the first cell, a compressed refrigerant compressed by a compressor is guided toward the first cell, is a recitation of how the apparatus is intended to be operated that does not result in any structure different than the prior art for performing the operation. For example this language is not tied to a controller programed to so perform. Note that Yun teaches high temperature gas to harvest the ice after ice is formed, see underlined portion of page 3. Since Tsuda as modified by Yun teaches all of the claimed structural elements and is perfectly capable of performing the claimed function for example providing the high temperature gas to the ice tray after the ice is fully formed, the apparatus of Tsuda as modified is considered to meet all of the claimed structural limitations.
In reference to claim 30, Tsuda and  Yun disclose the claimed invention.
Note that the language of claim 30 including the ice is completely formed in the second cell, a compressed refrigerant compressed by a compressor is guided toward the second cell, is a recitation of how the apparatus is intended to be operated that does not result in any structure different than the prior art for performing the operation. For example this language is not tied to a controller programed to so perform. Note that Yun teaches high temperature gas to harvest the ice after ice is formed, see underlined portion of page 3. Since Tsuda as modified by Yun teaches all of the claimed structural elements and is perfectly capable of performing the claimed function for example providing the high temperature gas to the ice tray after the ice is fully formed, the apparatus of Tsuda as modified is considered to meet all of the claimed structural limitations. 
In reference to claim 31, Tsuda and  Yun disclose the claimed invention.
Yun discloses a controller and a two-way valve, wherein when the ice is completely formed in the first cell and the second cell, the controller is configured to control the two-way valve to open to allow a compressed refrigerant compressed by a compressor to flow toward the first cell and the second cell, see underlined portion of page 3. Although a controller and valve  are not explicitly disclosed by Yun, in order to perform such a function, a controller and valve as claimed would be required in order to stop supply of refrigerant to the evaporator and supply the high temperature gas and, as such, is therefore inferred from the disclosure of Yun. Thus the combination of Tsuda and Yun would include such a controller for harvesting the ice after the ice is formed in the ice cells.

Allowable Subject Matter
Claims 15, 32, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763